Citation Nr: 0734064	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), including as due to an undiagnosed illness. 

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including as due to an undiagnosed illness. 

4.  Entitlement to a rating in excess of 20 percent for 
bilateral pes planus with Morton's neuroma. 

5. Entitlement to a compensable rating for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in December 2003 and January 
2004.  In August 2007, the veteran appeared at a hearing at 
the RO before the undersigned. 

The issues of service connection for fibromyalgia and CFS are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The appellant is a Persian Gulf veteran.

2.  The veteran's IBS is manifested by moderate symptoms, 
with frequent episodes of bowel disturbance and abdominal 
distress.

3.  The veteran's bilateral pes planus with Morton's neuroma 
has not been manifested as a severe foot injury.

4.  The veteran's right shoulder disability has not been 
manifested by motion of the arm limited to shoulder level.


CONCLUSIONS OF LAW

1.  IBS may be presumed to have been incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1155, 1117 (West 2002); 38 C.F.R. §§ 3.303,  3.317, 4.114, 
Diagnostic Code (DC) 7319 (2007).

2. The criteria for a rating in excess of 20 percent for 
bilateral pes planus with Morton's neuroma have not been met.  
38 U.S.C.A. §§ 1155,  5107, 7104 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, DCs 5276, 5277, 5278, 
5279, 5280, 5281, 5282, 5283, 5284 (2007).

3.  The criteria for a compensable rating for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71a, DC 5201 (2007) 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is taking favorable action to the veteran as to 
the issue of service connection for IBS, the following duties 
to notify and assist analysis does not apply to that issue as 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In correspondences dated in September 2003, November 2003, 
and February 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 

In light of the Board's denial of the appellant's claims for 
increased ratings, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, as the Board is granting the claim for 
service connection for IBS, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  Therefore, the 
duties to notify and assist have been met.

Analysis

IBS

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran's Form DD 214 reflects service in the Southwest 
Asia from December 1990 to May 1991 and his awards include 
the Southwest Asia Service Medal.  Therefore, he is a 
"Persian Gulf veteran" (i.e., had active military service 
in the Southwest Asian Theater of operations during the Gulf 
War) as defined by 38 C.F.R. § 3.317.

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders. 38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran has been diagnosed with IBS as noted in the 
October 2003 VA examination report.  IBS is deemed by 
regulation to be a medically unexplained chronic multisymptom 
illness, defined by a cluster of signs or symptoms.  Because 
IBS was not diagnosed during the veteran's tour in Southwest 
Asia, for service connection to be granted under the 
presumption, IBS must be manifested to a degree of 10 percent 
or more not later than December 31, 2011.

IBS is rated according to VA's Schedule for Rating 
Disabilities, which is formulated based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
IBS is not specifically listed in the Schedule, and is 
therefore rated analogously.  This means that VA applies the 
criteria for a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
In this case, IBS is rated under the criteria for irritable 
colon syndrome, under 38 C.F.R. § 4.114, DC 7319.

That code indicates that irritable colon syndrome that is 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  38 
C.F.R. § 4.114, DC 7319.  The veteran's IBS meets the 
criteria for at least a 10 percent rating.  Specifically, the 
October 2003 VA examination report noted the veteran's report 
of a two year history of episodes of alternating diarrhea and 
constipation.  The diarrhea was watery brown in nature 
producing three to four stools a day without blood or pus for 
a three to four day period followed by three to four days of 
constipation; diarrhea was accompanied by left lower 
abdominal cramping pain.  Medical records dated in August 
2003 noted treatment for IBS.      

The veteran's level of symptomatology meets the criteria for 
at least 10 percent under DC 7319, as his episodes of bowel 
disturbance with abdominal distress are frequent.  Therefore, 
because this Persian Gulf War veteran has a diagnosis of IBS, 
a medically unexplained chronic multisymptom, illness prior 
to December 31, 2011, service connection for IBS under the 
presumption is warranted.



Bilateral Pes Planus with Morton's Neuroma

The veteran essentially contends that his foot disability is 
more disabling than reflected by the current 20 percent 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

The veteran's foot disability has been rated under DC 5279-
5284.  DC 5279 assigns a maximum 10 percent evaluation for 
unilateral or bilateral metatarsalgia (Morton's disease).  38 
C.F.R. § 4.71a, DC 5279.  DC 5284 applies to other foot 
injuries and assigns a 20 percent evaluation for a moderately 
severe foot injury and a 30 percent evaluation for a severe 
foot injury.  38 C.F.R. § 4.71a, DC 5284.  The Board notes 
that words such as "severe" and "moderate" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, VA must evaluate all evidence, to the end that 
decisions will be equitable and just.  38 C.F.R. § 4.6.  
Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of 
an issue.  Instead, all evidence must be evaluated in 
arriving at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 
4.6.

The record includes April 2003 and May 2003 private treatment 
records noting the veteran's complaints of pain in his feet 
bilaterally.  Examination revealed normal muscle strength 
invertors, evertors, plantarflexors, and dorsiflexors; the 
assessment was symptomatic neuroma of the third interspace of 
the feet bilaterally.  The veteran was treated with injection 
therapy to the third interspace of the feet bilaterally.  

VA afforded the veteran an examination in October 2003.  The 
examiner noted that the veteran had bilateral hallux valgus, 
having approximately 10 percent lateral deviation of the 
right great toe and 5 percent lateral deviation of the left 
great toe. This resulted in some reddening of the skin of the 
dorsomedial aspect of the right first metatarsophalangeal 
joint with approximately 1 cm diameter callus in the center 
of the area of reddening.  The hallux valgus was reducible 
bilaterally with minimal pain and there was normal active and 
passive range of motion of both great toe and the remaining 
toes of the feet.  The veteran's pain with ambulation seemed 
not to be so much in the first metatarsophalangeal joints but 
he stated in the spaces between the metatarsal heads of all 
toes, pain beginning originally between the first and second, 
second and third toes, then moved to include all the spaces 
between metatarsal heads.  The examiner noted that there was 
no evidence of edema, instability, or weakness on examination 
but the veteran described obvious tenderness.  

The veteran's gait seemed to be normal in his shoes which 
were evenly worn.  The only callus was that of the 
dorsomedial aspect of the right first metatarsal head.  There 
was no evidence of ulceration or breakdown, no evidence of 
skin abnormality other than the callus previously described, 
no vascular changes, dorsalis pedis pulses were 2+ 
bilaterally and posterior tibial pulses were 2+ bilaterally 
by palpation.  While the veteran indicated that he was unable 
to rise on his toes due to pain, he was able to rise on his 
heels.  His posture while standing and squatting took 
pressure off the forefoot and there was no particular pain 
with pronation or supination of the ankles.  There was mild 
pain on extreme dorsiflexion of the right foot limited to 0 
to 15 degrees of possible 20 degrees of dorsiflexion, and 0 
to 35 degrees of possible 45 degrees of plantar flexion, both 
by pain and stiffness.  There was greater limitation of 
motion of the left ankle as there was 0 to 15 degrees out of 
a possible 20 degrees of dorsiflexion, and 0 to 30 degrees 
out of a possible 45 degrees of plantar flexion both by pain 
and stiffness.  Pain was increased, as well as fatigue and 
weakness by ambulating more than one half of a city block.  
Alleviating factors were rest and medication; he did not use 
hot or cold soaks.  He had normal weight bearing and non-
weight bearing alignment of the Achilles tendon.  Hallus 
valgus deformity of both great toes described above were both 
correctable by manipulation.  Plantar and dorsiflexion of the 
great toe were normal.

The diagnoses included flatfeet with chronic metatarsalgia, 
pes planus, not particularly severe on examination, veteran's 
pain was confined mainly to the metatarsal head areas, and 
mild bilateral hallux valgus worse on the right than the left 
with mild skin changes of the dorsomedial aspect, right fifth 
metatarsophalangeal joint.  

Subsequently, a June 2004 VA treatment record noted that the 
veteran had multiple injections to his Morton's Neuroma by 
his private doctor, without benefit.  He later had 
intermetatarsal ligaments incised in both feet.  It was 
observed that the veteran had a very painful mobile mass in 
click in the third interspace of both feet and x-rays showed 
degenerative joint disease of mid foot and first 
metatarsophalangeal joint. 

Based on the evidence, the Board finds that a rating in 
excess of 20 percent for bilateral foot disability is not 
warranted.  The disability picture as a whole described above 
more closely approximates a moderately severe and not a 
severe foot injury. The veteran's feet pain was localized at 
the metatarsal head areas, hallux valgus deformity was 
correctable by manipulation, gait was normal, and the only 
callus was on the dorsomedial aspect of the right first 
metatarsal head.  Additionally, his ranges of motion outlined 
above also more closely approximate a moderately severe 
disability than a severe foot disability.  

The Board has also considered whether rating the veteran's 
disability under DC 5276 for flatfoot would warrant a higher 
rating for his disability.  See 38 C.F.R. § 4.71a, DC 5276.  
However, based on the evidence set forth above, the veteran's 
disability picture does not meet the criteria for a higher 
rating under DC 5276 as severe bilateral acquired flatfoot 
manifested by marked deformity, accentuated pain on 
manipulation and use accentuated, indications of swelling on 
use of the feet, and characteristic callosities have not been 
demonstrated.   

Additionally, higher evaluations are not available for weak 
foot, hallux valgus, hallux rigidus, and hammer toe as the 
maximum evaluations available under those codes is 10 
percent.  See 38 C.F.R. § 4.71a, DCs 5277, 5280, 5281, 5282.  
Also, the veteran has not been shown to have pes cavus or 
malunion or nonunion of the tarsal or metatarsal bones, so 
evaluation under the diagnostic criteria for those 
disabilities is not warranted.  See 38 C.F.R. § 4.71a, DCs 
5278, 5283.  

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
While the October 2003 examination noted that pain, fatigue, 
and weakness increased when the veteran ambulated more than a 
block, the Board notes that complaints of pain have already 
been factored into the current rating and the pain reported 
is consistent with the disability rating assigned.  Thus, the 
Board finds that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 do not provide a basis for a higher rating. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Disability

The veteran contends that his right shoulder disability is 
more disabling than contemplated by the current non-
compensable rating. 

The veteran's right shoulder disability has been evaluated as 
non-compensable under DC 5299-5201.  Pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, DC 5201, impairment of the 
clavicle or scapula.

DC 5201 provides a 20 percent rating when motion of either 
arm is limited to shoulder level.  38 C.F.R. § 4.71a, DC 
5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I.

Physical therapy records dated in February 2003 to April 2003 
showing treatment for the right shoulder.  A February 2003 
record noted that the right shoulder demonstrated normal 
active range of motion and an impression of right shoulder 
subacromial bursitis was noted.  A March 2003 physical 
therapy record noted that the veteran had immediate pain when 
lifting his arms over his head without control.  An April 
2003 physical therapy record noted diagnosis of right 
shoulder pain and pointed out that the veteran indicated that 
his arm had improved to the point of being more functional 
and less painful than the left shoulder.  Also, an October 
2003 VA examination report noted full range of motion of the 
shoulders.  

Based upon the evidence, the requirements for a compensable 
rating have not been met.  There is no indication that motion 
of the right arm is limited to shoulder level as he has 
demonstrated full range of motion of the shoulders.  See 38 
C.F.R. 
§ 4.71a, DC 5201.

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59. Complaints of pain 
have already been factored into the current rating and the 
pain reported is consistent with the disability rating 
assigned.  Thus, the Board finds that the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 do not provide a basis for a 
higher rating. See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Extraschedular Consideration

Finally, the veteran has not been hospitalized for these 
service-connected disabilities and no evidence suggests that 
they prevented him from working.  The existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for IBS is granted. 

A rating in excess of 20 percent for bilateral pes planus 
with Morton's neuroma is denied. 

A compensable rating for a right shoulder disability is 
denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran seeks service connection for fibromyalgia and 
CFS, both including as due to an undiagnosed illness.  
However, it is unclear whether the veteran has a current 
diagnosis of either disabilities.  Review of the record shows 
various diagnoses for each disability.  However, the December 
2003 VA examination report noted diagnoses of a "history of 
fibromyalgia and chronic pain syndrome, to veteran's 
knowledge, multiple systemic illnesses causing generalized 
muscular aches and pains, not performed."  Therefore, on 
remand, the veteran should be afforded an examination to 
determine whether he meets the requirements for diagnosis of 
fibromyalgia and CFS and if so a summary of the extent of 
each diagnosed disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination to determine whether he 
has fibromyalgia and/or CFS.  If such 
disabilities are diagnosed, the 
examiner should detail the extent of 
each diagnosed disability.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination. The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination. 

2.	The RO should then readjudicate the 
claims for service connection for 
fibromyalgia and CFS, to include due to 
an undiagnosed illness.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


